753 F.2d 1052
6 ITRD 1928, 3 Fed. Cir. (T) 92
NOSS CO., Appellant,v.UNITED STATES, Appellee.
Appeal No. 84-1255.
United States Court of Appeals,Federal Circuit.
Jan. 30, 1985.

Mark D. Crames, Sandler & Travis, P.C., Miami, Fla., argued for appellant.
Kenneth N. Wolf, Dept. of Justice, New York City, argued for appellee.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Washington, D.C., Director and Joseph I. Liebman, Atty. in Charge Intern. Trade Field Office, New York City.
Before BALDWIN, KASHIWA and SMITH, Circuit Judges.
BALDWIN, Circuit Judge.


1
This is an appeal from a judgment of the United States Court of International Trade holding that certain imported centrifugal cleaning machines called Radiclones were properly classified under item 661.95 of the Tariff Schedules of the United States.  We affirm.

OPINION

2
The judgment appealed from is affirmed on the basis of the opinion filed by the Court of International Trade.   Noss Co. v. United States, 588 F. Supp. 1408 (C.I.T.1984).


3
AFFIRMED.